Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Jones on September 2, 2022.
The application has been amended as follows: in claim 20, line 1, replace “The system of claim 18,” with --The system of claim 19,--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fleischmann et al. (U.S. PGPUB 20140232631) is made of record as describing related methods of generating a sphere-mesh model of a physical object and receiving a data frame from a sensor camera associated with a camera direction. Butler et al. (U.S. PGPUB 20160307032) is made of record as describing a related method of determining a distance between one of the points within the field of view of the sensor camera and the implicit surface of the sphere-mesh model by determining a distance between the one of the points and the explicit skeletal mesh of the sphere-mesh model. Yomdin et al. (U.S. PGPUB 20120218262) is made of record as describing a related method of generating the implicit surface based on the skeletal mesh comprises creating sphere-mesh primitives comprising spheres with radii that are properties of the multiple vertices of the explicit skeletal mesh. However, none of the cited art teaches or suggests the method of determining the distance between the sensor camera and implicit surface of the sphere-mesh model, i.e.,
determining a distance between one of the points within the field of view of the sensor camera and the implicit surface of the sphere-mesh model by determining a distance between the one of the points and the explicit skeletal mesh of the sphere-mesh model, wherein the determining the distance includes finding a closest point on the sphere-mesh model and replacing a back facing closest point with a front facing closest point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/2/22